                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ARRIE ALLEN, A.A., a minor, by and
through her Next Friend, A.A., a minor, by
and through her Next Friend, A.A., a minor,
by and through her Next Friend,
                                                       Case No. 3:18-cv-00781-JPG-DGW
               Plaintiffs,

       v.

CITY OF MARION, ILLINOIS, et al.,

               Defendants.

                                         JUDGMENT

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

Plaintiff A.A. (#1), a minor, and against the defendants in the amount of $4,000 plus taxable

court costs and reasonable attorney’s fees incurred to date, for all of Plaintiff A.A.’s (#1), a

minor, by and through her Next Fried Arrie Allen, claims for relief.

DATED: November 7, 2018


                                                    MARGARET M. ROBERTIE,
                                                    Clerk of Court

                                                    BY:     s/Tina Gray
                                                             Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ARRIE ALLEN, A.A., a minor, by and
through her Next Friend, A.A., a minor, by
and through her Next Friend, A.A., a minor,
by and through her Next Friend,
                                                       Case No. 3:18-cv-00781-JPG-DGW
               Plaintiffs,

       v.

CITY OF MARION, ILLINOIS, et al.,

               Defendants.

                                         JUDGMENT

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

Plaintiff A.A. (#2), a minor, and against the defendants in the amount of $4,000 plus taxable

court costs and reasonable attorney’s fees incurred to date, for all of Plaintiff A.A.’s (#2), a

minor, by and through her Next Fried Arrie Allen, claims for relief.

DATED: November 7, 2018


                                                    MARGARET M. ROBERTIE,
                                                    Clerk of Court

                                                    BY:    s/Tina Gray
                                                             Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ARRIE ALLEN, A.A., a minor, by and
through her Next Friend, A.A., a minor, by
and through her Next Friend, A.A., a minor,
by and through her Next Friend,
                                                       Case No. 3:18-cv-00781-JPG-DGW
               Plaintiffs,

       v.

CITY OF MARION, ILLINOIS, et al.,

               Defendants.

                                         JUDGMENT

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

Plaintiff A.A. (#3), a minor, and against the defendants in the amount of $4,000 plus taxable

court costs and reasonable attorney’s fees incurred to date, for all of Plaintiff A.A.’s (#3), a

minor, by and through her Next Fried Arrie Allen, claims for relief.

DATED: November 7, 2018


                                                    MARGARET M. ROBERTIE,
                                                    Clerk of Court

                                                    BY:    s/Tina Gray
                                                             Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
